Name: Commission Regulation (EC) No 1579/1999 of 20 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 21. 7. 1999L 188/4 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1579/1999 of 20 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities21. 7. 1999 L 188/5 ANNEX to the Commission Regulation of 20 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 47,6 999 47,6 0805 30 10 382 54,7 388 55,2 524 62,7 528 55,1 999 56,9 0808 10 20, 0808 10 50, 0808 10 90 388 82,2 400 58,1 508 81,4 512 74,5 524 55,7 528 71,8 804 99,8 999 74,8 0808 20 50 388 89,9 512 78,6 528 69,0 804 72,3 999 77,5 0809 10 00 052 152,4 064 75,6 091 51,0 999 93,0 0809 20 95 052 179,4 400 198,3 616 204,1 999 193,9 0809 40 05 052 76,0 064 84,4 624 219,1 999 126,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.